Title: To Alexander Hamilton from Alexander Baring, 16 November 1797
From: Baring, Alexander
To: Hamilton, Alexander


Philadelphia, November 16, 1797. “I have not till now been able to meet Mr. Field to make the necessary inquiries about the land Coll. Burr proposed transferring as a security for his debt to Mr Angerstien and I am sorry to say the result of a conversation I have had with him leaves little reason to hope that this property can be applied to the object in question or that it will afford any tolerable security for it.…”
